Citation Nr: 9904708	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1957 to June 1961 
and from August 1963 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO), which denied a claim for a disability evaluation 
in excess of 10 percent for schizophrenia.  The schizophrenia 
was thereafter re-classified as bipolar disorder, the change 
in diagnosis was deemed a continuation or progression of the 
service-connected schizophrenia, as required by VA regulation 
(see, in this regard, 38 C.F.R. § 4.125 (1998), and its 
earlier version, 38 C.F.R. § 4.128 (1996)), and the St. 
Petersburg, Florida, RO thereafter granted the current 50 
percent rating in a July 1996 rating decision, based on its 
review of additional evidence in the record.

The record shows that the veteran currently is in receipt of 
disability benefits from the Social Security Administration.  
Copies of the award notice and of the medical evidence on 
which this award was based are not in the file.  Generally, 
this would warrant a remand of the appealed matter, as the 
United States Court of Veterans Appeals (the Court) has said 
that this type of evidence, while not controlling for VA 
purposes, is generally considered pertinent to the 
adjudication of a claim for VA benefits.  See, in this 
regard, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, the Board is of the opinion that, in the present 
case, a remand is unnecessary because of the unlikelihood 
that said evidence, which is at least three years old 
already, might offer data that might help in answering the 
question of whether the criteria for a rating exceeding 50 
percent is warranted at this time, particularly in light of 
the Court's holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), a case to which further reference will be made in the 
body of the present decision.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that any active 
psychotic manifestations associated with the service-
connected bipolar disorder currently are of such extent, 
severity, depth, persistence or bizarreness so as to produce 
severe or total social and industrial impairment or that the 
current symptomatology includes, for example:  an 
intermittently illogical, obscure or irrelevant speech; 
impaired impulse control; suicidal ideation; obsessional 
rituals that interfere with routine activities; spatial 
disorientation; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, including maintenance of minimal personal 
hygiene; inability to establish and maintain effective 
relationships; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; disorientation to time or place; or memory 
loss.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for the service-connected bipolar disorder have 
not been met and the preponderance of the evidence is against 
the requested increased rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.130, 4.132, Part 4, Diagnostic Codes 
9201 through 9210 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.125, 4.126, 4.130, Part 4, Diagnostic Codes 9201 through 
9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

The applicable law and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See, Francisco, at 
58.

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised in November 1996, while the present appeal was 
pending.  The newly-revised regulations now provide a single 
set of rating criteria, codified at § 4.130, to be applied to 
all service-connected mental disorders.  They now require, 
among other things, that psychiatric diagnoses conform to the 
provisions of the most recent (fourth) edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS ("the DSM IV").  See, 38 C.F.R. 
§ 4.125(a) (1998).

An appellant has the right to have his or her claim for an 
increased rating reviewed under the most favorable version of 
the applicable regulations whenever those regulations are 
revised while the appeal is pending.  See, in this regard, 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In the 
present case, the record shows that the RO has reviewed this 
claim under both sets of the applicable regulations, i.e., 
both the set containing the rating criteria that was in 
effect prior to the November 1996 revision (codified at 38 
C.F.R. § 4.132, Part 4, Diagnostic Codes 9201 through 9210 
(1996), which were the diagnostic codes addressing all the 
psychotic disorders, including schizophrenia and bipolar 
disorder, hereinafter referred to as "the old regulations") 
and the set that contains the rating criteria that came in 
effect following that revision (codified at 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Codes 9201 through 9440 (1998), 
hereinafter referred to as "the new regulations").  The 
discussion that follows reflects the Board's review of the 
claim under both sets of regulations, too.

Under the old regulations, the current 50 percent rating is 
warranted when there is considerable impairment of the 
individual's social and industrial adaptability.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Codes 9201 through 9210 (1996).

Under the new regulations, the current 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Codes 
9201 through 9440 (1998).

Under the old regulations, a 70 percent rating is warranted 
when the active psychotic manifestations's symptomatology is 
not productive of total social and industrial inadaptability 
but is nevertheless sufficient to produce severe impairment 
of the individual's social and industrial adaptability.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9201 through 9210 
(1996).

Under the new regulations, a 70 percent rating is warranted 
when the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Codes 9201 through 9440 (1998).

Under the old regulations, a 100 percent (total) rating is 
warranted when the active psychotic manifestations are of 
such extent, severity, depth, persistence or bizarreness so 
as to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9201 through 9210 
(1996).

Under the new regulations, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 through 9440 
(1998).

Additionally, under the old regulations, the severity of a 
psychiatric disability is based upon actual symptomatology as 
it affects social and industrial adaptability, two of the 
most important determinants of disability being the time lost 
from gainful work and the decrease in work efficiency.  The 
rating board must not underevaluate the emotionally sick 
veteran with a good work record, nor must it overevaluate his 
or her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis is to be placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The objective findings and the examiner's analysis of the 
symptomatology are the essentials. 38 C.F.R. § 4.130 (1996).

Also, according to the new regulations, the evaluation of a 
mental disorder should include consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions and the veteran's capacity for 
adjustment during periods of remission and the rating 
assigned should be based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Also, while the extent of social 
impairment is to be considered, it should not be the only 
basis for a higher rating.  38 C.F.R. §§ 4.125(a), 4.126(a), 
(b) (1998).

The pertinent evidence of record:

At the outset, it must be noted that, in evaluating the 
merits of the present claim for an increased rating and, 
pursuant to the above holding by the Court in Francisco, the 
Board has reviewed all the evidence of record, including the 
veteran's testimony at a May 1996 RO hearing, but has placed 
more emphasis on the competent evidence that was most 
recently produced, which basically consists of the reports of 
VA mental disorders examinations that were conducted in 
September 1997 and June 1998, as this is the evidence that 
provides an accurate description of the current severity of 
the service-connected bipolar disorder.

At the May 1996 RO hearing, the veteran complained of having 
"trouble with affairs" with women, lack of concentration, 
poor judgment, feelings of "elation," depression and 
loneliness, and hallucinations.  He also said that he had 
felt lately as if he were Superman and that this had affected 
him socially, including when he went bowling.  Regarding his 
lack of concentration, he clarified upon questioning that 
part of it was due to a partial hearing loss.  Regarding his 
job history, he said that he had been fired from a couple of 
security jobs in California after he threatened his 
supervisors with physical violence and also from a voluntary 
job as a hospital patient escort after an altercation with a 
co-worker.

At the above hearing, the veteran also said that, after being 
discharged from his most recent VA hospitalization, which, 
according to the record, was a one-and-a-half-week 
October/November 1995 admission, he was doing better.  
Currently, he worked as a part-time usher at the Alamo dome, 
where, in addition to getting the people seated when the 
doors opened, he tried to maintain order, answered people's 
questions and helped handicapped people.  He also had a part-
time girlfriend and said that he bowled, played tennis, kept 
in touch with several of his relatives (his parents, son, 
daughter and a brother) on a monthly basis and went to church 
on Sundays.  Nevertheless, he described every day of his life 
as a "challenge," as he had to fight the symptoms that 
included the voices he heard and the "buzzing" he got in 
his ears.  He further said that he did not think that he 
could handle a full-time job, as he would "probably wind up 
going off on somebody."

According to the report of the September 1997 VA mental 
disorders examination, the veteran's most recent 
hospitalization for increased manic symptoms was in 1995.  
Currently, the veteran said that things were "just [not] 
getting better."  He complained of visual and auditory 
hallucinations, inability to keep a job, having "a quick 
fuse," periods of hypomania during which he did not sleep 
well, difficulty in concentration and one-day periods of 
bizarre or weird thoughts.  He also said that, at times, he 
felt like Superman and played the part with a cape he kept at 
home.  The examiner noted that, in past episodes of mania, 
the veteran had been paranoid and that, while hospitalized, 
he was found to have insomnia, had reportedly displayed 
threatening behavior towards others on the unit and had been 
considered an annoyance by other patients.

The above report also reveals that, on examination, the 
veteran was found to be a middle-aged individual who appeared 
approximately his stated age of 59.  He was wearing a T-shirt 
and shorts and had good grooming.  He made good eye contact 
but related in a very persistent or almost aggressive manner 
with the examiner.  His psychomotor activity was increased, 
the speech was spontaneous and somewhat pressured and his 
mood was euthymic to slightly grandiose.  The affect was 
appropriate to his mood and he was alert and oriented to 
person, place and time.  Intelligence seemed to be average, 
insight and judgment were fair and his thoughts were 
coherent, logical and goal-directed, but somewhat pressured.  
He did have some slight looseness of associations and 
described paranoid feelings and delusions of grandeur in the 
recent past but had no current suicidal or homicidal 
ideations and was capable to manage his benefit payments in 
his own best interests, without restriction.  Bipolar 
disorder, type I, with a recent manic episode, was diagnosed.

According to the report of the June 1998 VA mental disorders 
examination , the veteran said that he received psychiatric 
care during service, that he was honorably discharged with a 
medical condition, that, after service, he held many jobs but 
never adjusted to any of them, as he had problems with his 
supervisors and threatened people, and that his last 
hospitalization had been three years earlier.  He had lived 
until December 1997 in Texas and was now living alone in 
Florida, where he was being seen by a VA psychiatrist.  With 
the current medications, he seemed to be able to control 
better his symptoms of agitation and restlessness and he 
currently was doing better regarding his emotional problems.  
Nowadays, he liked to listen to the radio, watch television 
and play tennis with some of the other people in his 
condominium and he had been dating three women, but 
apparently neither relationship had worked out, so he felt a 
little disappointed about this situation.

The above report further reveals that, on examination, the 
veteran was noted to be a very pleasant, cooperative and 
talkative individual who exhibited a bright affect and smiled 
and joked about different situations during the examination.  
He did not show any agitation in his mood except for what was 
mentioned above.  The contents of his thoughts did not 
indicate any psychotic manifestations or tendencies at the 
time of the examination and the examiner said that, 
apparently, the veteran had been stable with his present 
medications.  The veteran's cognitive functions were within 
normal limits, he showed insight to his problems and had a 
fair judgment.  Bipolar disorder, mixed type, was diagnosed 
and the veteran was deemed competent to handle his own 
affairs at the time of the examination.  Also, a global 
assessment of functioning (GAF) score of 48, for the day of 
the examination and for the past 12 months, was assigned.

Analysis:

The Board finds that the schedular criteria for a rating 
exceeding 50 percent for the service-connected bipolar 
disorder have not been met under either set of regulations, 
as it has not been shown that the veteran's social and 
industrial impairment is severe or total or that the 
symptomatology described above for ratings exceeding 50 
percent under the new regulations is currently manifested.  
In this regard, it is noted that, as discussed above, the 
veteran has been shown to be a very pleasant, cooperative, 
alert, oriented, very talkative and groomed individual who 
kept good eye contact with the examiners and demonstrated 
fair insight and judgment, coherent, logical and goal-
directed thoughts and no psychotic manifestations or 
tendencies, nor homicidal or suicidal ideations.

It appears that the current symptomatology, which basically 
consists of slight looseness of associations, a poor work 
history due to the veteran's known difficulty in dealing with 
people, including supervisors at work, and a GAF score of 48, 
currently meets the criteria for the currently-assigned 50 
percent rating under, at least, the old set of regulations.  
However, it is clear that this current symptomatology does 
not meet the aforementioned criteria for higher ratings under 
either set of regulations.

In view of the above, the Board concludes that the 
preponderance of the evidence is against the grant of a 
rating exceeding 50 percent for the service-connected bipolar 
disorder.  The claim has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect the appealed claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action.


ORDER

A disability evaluation in excess of 50 percent for the 
service-connected bipolar disorder is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

